DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on February 25, 2021 has been acknowledged. 
Claims 1 and 7 – 8 have been amended. 
Currently, claims 1 – 8 are pending and considered as set forth.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2 and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (Hereinafter Hill) (US 2010/0036670) in view of Siegel et al. (Hereinafter Siegel) (US 10248120).

As per claim 1, Hill discloses an information system comprising: 
a selector configured to select one or more mobile shop vehicles each of which functions as a meeting place for users who utilize a shopping district composed of mobile shop vehicles, from a group of the mobile shop vehicles allowed to gather in a predetermined area in order to construct the shopping district composed of the mobile shop vehicles to provide services of different classifications in a composite manner (See at least abstract and paragraph 58; via multiple mobile shop at retail premises and customer can shop through the mobile kiosk. Paragraph 18 teaches different mobile kiosk are associated with different businesses); and 
a manager configured to instruct the one or more mobile shop vehicles each of which functions as the meeting place and each of the one or more mobile shop vehicles is the meeting place in the shopping district composed of the mobile shop vehicles (See at least abstract and paragraph 58).
However, Hill does not explicitly teach elements of:
select one or more mobile shop vehicles each of which functions as a meeting place for users on the basis of a position information, an orientation information, and a shop attribute collected from the respective shop vehicles; and

Siegel teaches elements of:
select one or more mobile shop vehicles each of which functions as a meeting place for users on the basis of a position information, an orientation information, and a shop attribute collected from the respective shop vehicles (See at least column 9 line 1 – 25, column 12 line 23 – 50, and column 15 line 43 – 59); and
display information related to the meeting place on an external display of each of the one or more mobile shop vehicle (See at least column 10 line 50 – 56 and column 14 line 25 – 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include select one or more mobile shop vehicles each of which functions as a meeting place for users on the basis of a position information, an orientation information, and a shop attribute collected from the respective shop vehicles; and display information related to the meeting place on an external display of each of the one or more mobile shop vehicle as taught by Siegel in the system of Hill, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Hill and Siegel teach the element of: 
wherein the manager notifies the one or more mobile shop vehicles each of which functions as the meeting place of appearance data for constructing the appearance with which it is possible for the users to distinguish, in the differentiated manner, that each of the one or more 

Claims 7 – 8 have same or substantially similar claim limitations as claim 1. Therefore, claims 7 – 8 are rejected under same rationales as claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (Hereinafter Hill) (US 2010/0036670) in view of Siegel et al. (Hereinafter Siegel) (US 10248120) and in further view of Smith et al. (Hereinafter Smith) (US 5835376).

As per claim 4, Hill and Siegel teaches all the elements of the claimed invention but does not explicitly teach element of: wherein the manager generates joining instructions for allowing a first mobile shop vehicle included in the one or more mobile shop vehicles each of which functions as the meeting place and a second mobile shop vehicle included in the one or more mobile shop vehicles each of which functions as the meeting place to join in the predetermined area.  
Smith teaches element of: wherein the manager generates joining instructions for allowing a first mobile shop vehicle included in the one or more mobile shop vehicles each of which functions as the meeting place and a second mobile shop vehicle included in the one or more mobile shop vehicles each of which functions as the meeting place to join in the predetermined area (See at least claim 36 language).
.

Allowable Subject Matter
Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M-Th 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



IG AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662